Title: To George Washington from Thomas Pinckney, 31 July 1796
From: Pinckney, Thomas
To: Washington, George


        
          Dear Sir
          London 31st July 1796
        
        In my letter of the 7th of May I took the liberty of assigning my reasons for postponing for the present to make the overtures, authorized by your favor of the 5th of March, to the imperial Minister as I then entertained some hope that this Government might be induced to interfere in behalf of M. La Fayette. this hope was not quite extinguished till the begining of this month, and I was prepared to open the business to Count Stahremberg the Imperial Minister here, when I received your letter of the 22d May with its inclosures.
        As I was apprised of no former attempts which I considered of equal weight to influence the Emperor to liberate our friend & as I conceived it to be possible that in the present uncertain & fluctuating state to which late events must have reduced the

politics of the Court of Vienna with respect to french Affairs, that the Emperor might not be displeased at having so fit an opportunity of freeing himself at the same time from the Odium of this imprisonment & of avoiding any embarrassment which might eventually arise on this account in negociating with the Government of France, I took an early opportunity of conferring with Count Stahremberg & of committing your letter to his charge, urging him at the same time to support the request therein contained with his interest: this he promised to do & if he acts in conformity to his declarations the influence of his friends at Vienna may be advantageous.
        I was happy, Sir, to find you had an opportunity of making so unexceptionable an appointment to this Mission as occurred by Mr Kings resolution, to quit his Seat in the Senate: this Gentleman arrived just in time to be presented to their Majesties previous to their setting out for Weymouth & he accordingly had his introductory audiences on the 27th & 28th of this month: the necessary papers shall be immediately transferred, & every information in my power to impart shall be cheerfully communicated to him.
        Lord Grenville shall be informed of the sense you entertain of his politeness in directing the permit to be sent to Liverpool for the embarkation of the seed peas & vetches which your agent there had purchased for your use.
        As my departure has been unavoidably postponed to this period I do not now purpose to embark ’till after the Autumnal Equinox when it is my intention to sail direct for Charleston.
        At this close of my diplomatic career permit me, Sir, to express my unfeigned thanks for the confidence with which you first appointed & have since continued to support me in the execution of the duties of my Mission, & to assure you of the continued attachment and affectionate respect of Dear Sir Your faithful & most obedt Servant
        
          Thomas Pinckney
        
      